Citation Nr: 1714301	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-55 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen service connection for a left knee injury/contusion.

3.  Whether new and material evidence has been received to reopen service connection for a right knee injury/contusion.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right knee disorder.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's sibling 


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1977 to January 1980. 

This appeal comes to the Board of Veterans' Appeals (Board) from May and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, reopened and continued to deny service connection for degeneration of intervertebral disc (previously denied as a low back condition), left knee degenerative joint disease (previously denied as contusion, left knee), and right knee degenerative joint disease (previously denied as contusion, right knee).  A claim to reopen service connection for low back, right knee, and left knee disorders was received in October 2011.

Service connection for a back condition, left knee injury, and right knee injury was previously denied by the RO in June 1994 and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2016); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A.		 §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In January 2017, the Veteran testified at a Board videoconference hearing at the local RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  An unappealed June 1994 rating decision denied service connection for a back condition and left and right knee injuries on the basis that the in-service back problems and knee contusions were acute, transitory conditions that cleared without resulting in residual disability.

2.  An unappealed July 2006 rating decision declined to reopen service connection for a low back condition and right knee contusion on the basis that the additional evidence submitted did not reflect a current low back disability or chronic right knee disability related to any injury or condition incurred during service. 

3.  The evidence received since the June 1994 and July 2006 rating decisions relates to unestablished facts of continuous bilateral knee and low back symptoms since service separation and current diagnoses of lumbar spine and bilateral knee arthritis.

4.  The Veteran has currently diagnosed lumbar spine arthritis, degenerative disc disease, and bilateral knee degenerative joint disease.


5.  The Veteran sustained in-service lumbar spine and bilateral knee injuries. 

6.  Symptoms of the current lumbar spine and bilateral knee disabilities have been continuous since service. 


CONCLUSIONS OF LAW

1.  The June 1994 rating decision to deny service connection for a back condition, left knee injury, and right knee injury became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The July 2006 rating decision that declined to reopen service connection for a low back condition and right knee contusion became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  New and material evidence has been received to reopen service connection for low back, left knee, and right knee disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for lumbar spine arthritis and degenerative disc disease have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A.	 §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right knee degenerative joint disease have been met.  38 U.S.C.A.	 §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is reopening and granting service connection for low back, left knee, and right knee disorders, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  

Reopening Service Connection for Low Back, Left Knee, and Right Knee Disorders

The Veteran seeks to reopen service connection for low back and bilateral knee disorders.  The original claim for service connection, initially filed in March 1994, was originally denied in a June 1994 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R.	 §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the June 1994 rating decision, the RO denied service connection for a back condition and left and right knee injuries on the basis that the in-service back problems and knee contusions were acute, transitory conditions that cleared without resulting in residual disability.  The pertinent evidence of record at the time of the June 1994 rating decision includes service treatment record, a February 1983 Reserves physical examination report, a May 1994 VA examination report, and lay statements.  

In a July 2006 rating decision, the RO declined to reopen service connection for a low back condition and right knee contusion on the basis that the additional evidence submitted did not reflect a current low back disability or chronic right knee disability related to any injury or condition incurred during service.  The additional pertinent evidence of record at the time of the July 2006 rating decision includes VA treatment records dated from May to August 1994, and from May 203 to April 2006.

The Board has reviewed the evidence of record since the June 1994 and July 2006 rating decisions and finds that it qualifies as new and material evidence to warrant reopening service connection for low back, left knee, and right knee disorders.  In February 2012, February 2013, and January 2017 letters, Dr. W.R. opined that the Veteran's current low back and bilateral knee symptoms are a continuation of the in-service low back and bilateral knee symptoms and injuries.  Additionally, the April 2013 and September 2016 VA examination reports note diagnoses of thoracolumbar spine and bilateral knee arthritis confirmed by imaging studies. 

The Board finds that this evidence, received after the June 1994 and July 2006 rating decisions, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of continuous low back and bilateral knee symptoms since the Veteran's separation from active service as well as current diagnoses of arthritis, which is listed as a "chronic disease" under 38 C.F.R.		 § 3.309(a) (necessary elements for presumptive service connection).  38 C.F.R.	 § 3.303(b).  When making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claims, so the requirements to reopen the claims under 38 C.F.R. § 3.156(a) have been satisfied.  

In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no relevant evidence received during the one-year appeal periods for the June 1994 and July 2006 rating decisions nor have additional service records been received; therefore, 38 C.F.R.	 § 3.156(b) and (c) do not apply.   
  
Service Connection for Low Back, Left Knee, and Right Knee Disorders

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with lumbar spine and bilateral knee arthritis as well as degenerative disc disease and bilateral knee degenerative joint disease.  See April 2013 and September 2016 VA examination reports.  Degenerative joint disease is a form of arthritis and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply.  

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran essentially contends that he injured his low back and both knees when he was pinned between cars during service with symptoms of low back and bilateral knee pain continuing since service separation.  The Veteran reported that, while stopped outside his car at a road block at a gate to a military base, the vehicle behind him ran into him, pinning his knees between the cars and causing him to fall onto the hood of the car that hit him.  The Veteran contends that he has continued to experience low back and bilateral knee pain since this in-service injury.  See July 2016 decision review officer (DRO) hearing transcript, January 2017 Board hearing transcript. 

First, the evidence of record demonstrates that the Veteran has current diagnosed low back and bilateral knee disabilities.  The April 2013 VA examination report notes diagnoses of degeneration of the intervertebral disc and bilateral knee degenerative joint disease.  The September 2016 VA examination report notes diagnoses of bilateral knee degenerative arthritis and lumbar spine degenerative disc disease.  The April 2013 and September 2016 VA examination reports note that imaging studies revealed thoracolumbar spine and bilateral arthritis. 

Next, the Board finds that the Veteran experienced in-service symptoms of low back pain.  September 1978 service treatment records note that the Veteran reported low back pain for four days that first onset while driving and was unresponsive to conservative treatment.  An acute lumbar spine strain was assessed.  An October 1978 service treatment record notes that the Veteran reported lower thoracic area back pain that increased with bending.  An impression of a possibly resolving muscle strain was noted.  August 1979 service treatment records note that the Veteran reported back pain after jumping off an 8-inch gun.  The service treatment records note that the Veteran had a history of back pain and had reinjured his back.
     
Additionally, the Board finds that the Veteran sustained an in-service bilateral knee injury.  December 1979 service treatment records note that the Veteran sustained contusions to both knees.  The Veteran reported pain in both legs over the knees.  The Veteran reported that his knees had been pinned between two cars.  A December 1979 radiographic report notes no acute factures or dislocations.   

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's low back and bilateral knee arthritis have been continuous since service.  The evidence of record demonstrates in-service symptoms of low back and bilateral knee pain and the Veteran has consistently reported continued low back and bilateral knee pain since service separation.  See e.g., July 2016 DRO hearing transcript, January 2017 Board hearing transcript.  The Veteran testified that he has been continually treated for back and knee issues following service separation, initially at a county hospital that has since closed.  

Throughout the course of this appeal, the Veteran has consistently contended that symptoms of low back and bilateral knee disorders began during service and continued to worsen since service separation.  At the April 2013 VA examination, the Veteran reported that his back pain began during service in September 1978 and that he subsequently reinjured his back and injured both knees when he was struck by a motor vehicle in December 1979.  The Veteran reported continuous back and bilateral knee problems since this time.  The Board finds that the Veteran has provided credible statements and testimony as well as accurate lay histories provided to medical personnel that the symptoms of low back and bilateral pain have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  

The Veteran's reports of continuous symptoms of bilateral knee and low back pain since service separation are also supported by statements from his brother who possesses firsthand knowledge of the events.  At the January 2017 Board hearing, the Veteran's brother testified that he personally observed that the Veteran had knee and back pain since he separated from active service.  See Board hearing transcript at 15. 

A May 1994 VA examination report notes that the Veteran had spondylosis and degenerative disc disease of L5-S1 that could be secondary to an old injury.

The finding of continuous symptoms since service is also supported by the other evidence of record, specifically, February 2012, February 2013, and January 2017 private medical opinions by Dr. W.R.  In the February 2012 letter, Dr. W.R. noted that the Veteran reported low back and bilateral knee pain.  Dr. W.R. noted that these complaints were not due to a new incident, but rather were related to an in-service injury from which the Veteran developed chronic knee and back pain.

In the February 2013 letter, Dr. W.R. noted that the Veteran reported that his original injuries, which occurred in 1979, included contusion to the knees and back.  The Veteran reported that he was struck by a vehicle as he was standing behind his car, pinning his legs between the two cars.  The Veteran reported that the impact threw him back over the hood of the other vehicle.  Dr. W.R. noted that the Veteran was diagnosed in May 1994 with lumbar spine sprain/strain and spondylosis secondary to an old injury.  Dr. W.R. noted that review of original intake forms at his office dated in August 2001 confirmed that the Veteran related his low back pain to the 1979 motor vehicle collision.  Dr. W.R. opined that the available history and clinical data indicates that the Veteran's original ligamentous and disc injuries led to ongoing back and knee problems. 

In the January 2017 letter, Dr. W.R. noted that the natural sequelae of ligament injury and subsequent development of progressive osteoarthritic degeneration is consistent with the Veteran's history of the in-service motor vehicle collision and the objective findings documented upon examination.  Dr. W.R. noted that the Veteran had consistently maintained that his injuries resulted from the 1979 collision and that he was considered to be a reliable historian.  

Dr. W.R. based the medical opinion that the current complaints of low back and bilateral knee pain were continuations of the in-service bilateral knee and low back symptoms on, at least in part, the Veteran's report of continual post-service low back and bilateral knee pain following the in-service motor vehicle accident.  The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the 

Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it).  As noted above, the Board finds   that the Veteran has made competent and credible statements that the symptoms of low back and bilateral pain have been continuous since service.  Falzone, 8 Vet. App. at 403.

A February 1983 Reserves physical examination report notes that the Veteran's lower extremities and spine were clinically normal.  On an associated report of medical history, the Veteran denied recurrent back pain or a "trick" or locked knee.  However, the Board finds that notation to be outweighed by the other evidence of record, specifically the lay statements from the Veteran and his brother and the medical opinions by Dr. W.R. discussed in detail above. 

The Board finds that the Veteran's reports of low back and bilateral knee symptomatology since service separation, in the context of the demonstrated in-service low back symptoms and bilateral knee injury, lay statements and testimony, private medical opinions by Dr. W.R., and current diagnoses, are sufficient to place in equipoise the question of whether the current low back and left and right knee disabilities were incurred in service.  Additionally, post-service treatment records demonstrate that the Veteran's low back and bilateral disorders continued to worsen after service separation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service low back and bilateral knee symptoms, presumptive service connection for lumbar spine arthritis, degenerative disc disease, and bilateral knee degenerative joint disease is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  While there are negative nexus opinions of record as to whether the low back and 

bilateral disabilities were incurred in or caused by service (i.e., addressing the theory of direct service connection), see April 2013 and September 2016 VA examination reports, the grant of presumptive service connection renders moot all other theories of service connection.    


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a low back disorder is granted.

As new and material evidence has been received, the appeal to reopen service connection for a left knee disorder is granted.

As new and material evidence has been received, the appeal to reopen service connection for a right knee disorder is granted.

Service connection for lumbar spine arthritis and degenerative disc disease is granted.

Service connection for left knee degenerative joint disease is granted.

Service connection for right knee degenerative joint disease is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


